Citation Nr: 0019464	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1997 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
a claim of service connection for hearing loss.  In August 
1989, the RO had previously denied service connection hearing 
loss.  This decision became final when no appeal was 
initiated.  38 C.F.R. §§ 19.129, 19.192 (1989).  As a result, 
the veteran's current claims of service connection may now be 
considered on the merits only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).


FINDINGS OF FACT

1.  In August 1989, the RO denied a claim of service 
connection for hearing loss; no appeal ensued.

2.  As to the application to reopen a claim of service 
connection for left ear hearing loss, evidence received since 
the August 1989 RO denial is cumulative of that previously of 
record.

3.  As to the application to reopen a claim of service 
connection for right ear hearing loss, certain new evidence 
received since the August 1989 denial bears directly and 
substantially upon the issue at hand and is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.

4.  No competent medical evidence has been submitted showing 
that current right ear hearing loss is attributable to 
military service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of service connection for left 
ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 3.303 (1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right ear 
hearing loss has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has loss of hearing acuity as a 
result of his military experience.  However, the Board notes 
that the veteran's current claim of service connection is not 
his first such claim.  As noted above, the RO, in August 
1989, denied service connection for hearing loss because a 
hearing abnormality was not diagnosed at the time of the 
veteran's separation from military service and his hearing 
was within normal limits at a June 1989 VA audiological 
examination.  This decision became final when no appeal was 
initiated.  38 C.F.R. §§ 19.129, 19.192 (1989).  As a result, 
the veteran's current claims of service connection may now be 
considered on the merits only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the 

purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when 

the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (1999).

The Facts

The evidence available to the RO in August 1989 included the 
veteran's service medical records.  A review of the veteran's 
service medical records reveals that numerous audiological 
examinations were conducted over the course of his military 
service.  See service audiological evaluations dated in July 
1962, April 1964, February 1966, August 1969, August 1970, 
April 1976, February 1978, June 1980, September 1978, 
September 1983, September 1, 1984, September 3, 1984, 
September 28, 1984, and August 1985; service examinations 
(enlistment and re-enlistment) dated in July 1962, February 
1966, August 1969, August 1970, April 1976, June 1980, 
February 1983, September 1983, September 1984, August 1985, 
and July 1987.  The in-service audiological evaluations show 
that the veteran had increased thresholds on occasion.  
(Audiological examinations in February 1966, February 1978, 
and September 1984 showed the veteran's increased thresholds 
at their worst.)

Specifically, at the February 1966 audiological examination, 
the veteran's pure tone thresholds after converting ASA units 
to ISO units, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
20
15
15
20
10

At the February 1978 audiological examination, the veteran's 
pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

At the September 1, 1984, audiological examination, the 
veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
15
10
10
25
10

Moreover, an April 1968 treatment record shows that the 
veteran had left ear high frequency hearing loss and the 
February 1983 re-enlistment examiner reported that the 
veteran had gradual high frequency hearing loss.

On the occasion of the veteran's July 1987 separation 
examination, audiological examination demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
10
5
5
5
10

Following the veteran's separation from military service he 
underwent a VA audiological examination in June 1989.  At 
that audiological examination the veteran's pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
20
LEFT
0
5
0
5
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
Additionally, the VA examiner opined that the veteran's 
hearing was within normal limits in both ears.

Evidence received since the August 1989 denial includes 
private treatment records dated from July to August 1996, and 
an October 1997 VA audiological examination.  At a July 1996 
private audiological examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
30
40
55
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally. 

At the August 1996 private audiological examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
25
45
55
LEFT
0
0
0
15
10

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

Additionally, the private examiner, in a July 1996 treatment 
record, reported that the veteran was in good health until 
approximately two weeks earlier when he noticed buzzing 
tinnitus in his right ear.  The diagnosis was "[a]pparent 
sudden sensorineural hearing loss [right ear] of undetermined 
etiology."  

At the October 1997 VA audiological examination, the veteran 
reported a history of exposure to aircraft, jet engines, and 
weapons fire while in military service.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
50
65
LEFT
5
5
0
20
10

Speech audiometry revealed speech recognition ability of 46 
percent in the right ear and of 94 percent in the left ear.  
Additionally, it was opined that the right ear had moderate 
to severe sensorineural hearing loss and left ear hearing was 
within normal limits. 

Left Ear Hearing Loss

The Board finds that, since the newly received evidence does 
not contain a post-service diagnosis of left ear impaired 
hearing as defined by VA, the evidence tends to prove nothing 
that was not previously shown, namely that the veteran does 
not have a current disability for VA purposes.  Therefore, 
the additional evidence of record is not "new" evidence.  
38 C.F.R. § 3.156(a). 

In reaching this conclusion the Board has considered the 
veteran's written statements to the RO.  He reported that his 
current hearing loss was caused by exposure to aircraft noise 
and gunfire while in military service.  However, this 
allegation tends to prove nothing more than was implied by 
the veteran's 1989 claim.  Consequently, the Board finds that 
the veteran's statements are cumulative.  This is especially 
so because his statements may not be considered probative 
evidence of a current medical diagnosis.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  

In short, although the newly received evidence was not of 
record in 1989, it tends to prove nothing more about left ear 
hearing loss than was already shown when the RO previously 
denied the claim.  Therefore, the Board concludes that the 
newly received evidence is cumulative or redundant, and 
therefore is not "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's application to reopen 
his claim for left ear hearing loss must be denied.

Right Ear Hearing Loss

Next, turning to the application to reopen the claim of 
service connection for right ear hearing loss, the Board, 
using the above-noted guidelines, has reviewed the additional 
evidence associated with the claims folder since the August 
1989 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen his claim includes July and 
August 1996 private audiological examinations, as well as an 
October 1997 VA audiological examination, which shows that 
the veteran, for the first time after military service, was 
found to have impaired hearing as defined by VA.  38 C.F.R. 
§ 3.385 (1999).

This evidence is new and material as defined by regulation.  
In other words, it bears directly and substantially upon the 
issue at hand, namely whether the veteran has competent 
(medical) evidence of a current disability that may have 
first manifested itself during military service and is 
neither duplicative nor cumulative of previously submitted 
evidence.  Given that the evidence previously available did 
not show that the veteran had hearing loss diagnosed 
concurrent with his claim, this newly received evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the new evidence tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for right ear hearing loss is well 
grounded.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

As noted above, a review of the audiological evaluations 
contained in the service medical record reveals increased 
thresholds on occasion.  The February 1983 re-enlistment 
examiner reported that the veteran had gradual high frequency 
hearing loss.  Additionally, in July 1996, audiological 
examination disclosed, for the first time following military 
service, "impaired hearing" as defined by § 3.385.  
However, what is significant about this case is that there is 
no medical evidence linking any such impairment to the 
veteran's service.  Additionally, while the October 1997 VA 
examiner diagnosed the veteran with sensorineural hearing 
loss, there is no diagnosis of sensorineural hearing loss 
made in service, or within one year following the veteran's 
separation from  military service such that the presumption 
of 38 C.F.R. §§ 3.307, 3.309 (1999) (organic disease of the 
nervous system may be presumed to have been incurred in 
service if manifested to a compensable degree within a year 
of separation from service) may be applied.  In other words, 
the evidence shows that the veteran had impaired hearing in 
July 1996, but no medical evidence has been presented to 
suggest that such post-service disability is attributable to 
service or to difficulties with decreased acuity noted on 
occasion in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In reaching the foregoing conclusion the Board has carefully 
considered the contentions of the veteran.  Although a lay 
witness is competent under the law to describe symptoms he 
has experienced, he is not competent to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's own opinion does not suffice.  Id.  
Accordingly, the veteran's statements regarding the onset of 
current right ear hearing loss do not constitute competent 
evidence sufficient to make the claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim of service connection for 
left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

